Citation Nr: 0512527	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  04-01 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for choroidal nevus of 
each eye. 

2.  Entitlement to service connection for chorioretinal 
scarring of each eye. 



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1946 to February 
1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In March 2005, the veteran's representative raised the issues 
of service connection for hearing loss, tinnitus, and PTSD.  
As those issues have not been adjudicated by the RO, they are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence that choroidal 
nevus of each eye is related to service.

2.  Chorioretinitis in each eye clearly and unmistakably 
preexisted the veteran's period of service and there is clear 
and unmistakable evidence that the preexisting 
chorioretinitis in each eye did not increase in severity 
during service. 


CONCLUSIONS OF LAW

1.  Choroidal nevus of each eye was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  The presumption of soundness as to chorioretinitis of 
each eye is rebutted and chorioretinal scarring of the each 
eye was not aggravated by service. 38 U.S.C.A. §§ 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004). 



VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  Also, under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, prior to the initial rating decision, the RO 
notified the veteran of the VCAA by letter in August 2002, 
including the evidentiary requirements for direct service 
connection and service connection by aggravation and the 
types of evidence needed to substantiate the claims.  The 
veteran was notified that VA would obtain service records, VA 
records and records of other Federal agencies and that VA 
would obtain any other records he identified with his 
authorization or he could submit the evidence.  The veteran 
was informed it was his responsibility to support his claim 
with evidence. 
  
As for the timing of the VCAA notice, the RO did provide 
initial VCAA notice prior to adjudicating the claims in 
September 2002.

Also, the content of the VCAA notice substantially complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claims and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
The notice to support his claim with evidence is essentially 
to the same effect as the relevant provision of 38 C.F.R. 
§ 3.159, that is, to provide any evidence in the claimant's 
possession that pertains to a claim.

As for the 30 days for a response, prior to adjudicating the 
claims, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA in 
less than the statutory one-year period. 

For these reasons, the veteran has not been prejudiced by the 
content of the VCAA notice and no further development is 
needed to ensure VCAA compliance. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Here, the RO has obtained the 
veteran's service medical records.  In August 2002, the RO 
scheduled the veteran for a VA examination.  As the veteran 
has not identified any outstanding evidence relevant to the 
issues and as there is otherwise no additional evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Choroidal Nevus

The service medical records, including the reports of 
entrance and separation examinations contain no complaint, 
history, or finding of a choroidal nevus of either eye.  

After service on VA examination in August 2002, the veteran 
reported that in 1947 he was hospitalized for his eyes.  He 
complained of glare since then.  The examination revealed a 
choroidal nevus in each eye.  The diagnosis was choroidal 
nevus of both eyes.

A. Analysis 

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty. 38 U.S.C.A. §§ 1110, 1131.  

Choroidal nevi were not shown during service and were first 
documented more than 50 years after service.  And while the 
veteran's statements are credible, to the extent there is an 
implicit association between his current disability and 
service, the Board must reject such an association, because 
the determinative issue involves a medical diagnosis or 
etiology and only competent medical evidence can substantiate 
the claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The relationship between the current disability and service 
may also be satisfied by evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Though the veteran has shown that he currently suffers from 
choroidal nevi, there is a prolonged period of about 50 years 
after service without documentation of the disability, which 
opposes rather supports continuity of symptomatolgy.  

As only independent medical evidence may be considered by the 
Board to support its findings, the Board concludes that on 
the basis of the medical evidence of record and in the 
absence of continuity of symptomatology, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b). 

2. Chorioretinal Scarring of Each Eye

On entrance examination in July 1946, visual acuity was 20/20 
in each eye.  No eye abnormality was noted.  In August 1946, 
the veteran was hospitalized for chest pain.  On admission, 
there was evidence of old chorioretinitis in each eye.  The 
areas of chorioretinitis were interpreted as being old and 
probably developed when the veteran had pneumonia at age one.  
The scarring did not interfere with vision and were of no 
clinical importance.  The pertinent diagnosis was 
chorioretinitis, which existed prior to enlistment. 

In December 1947, the veteran was hospitalized for blurred 
vision and a dark spot in front of his right eye.  The left 
eye was not involved.  Fundoscopic examination revealed an 
area of scarring.  The vitreous was cloudy.  The symptoms 
slowly responded to treatment and were expected to clear in a 
few weeks.  The diagnosis was active chorioretinitis of the 
right eye, which did not exist prior to enlistment.

On separation examination, distant vision was 20/20 in each 
eye.  History included neuroretinitis of the right eye in 
1947. 

After service on VA examination in August 2002, the veteran 
complained of glare.  Corrected visual acuity was 20/20 in 
the right eye and 20/25 in the left eye.  The pertinent 
findings were scattered areas of chorioretinal atrophy in 
each eye.  The diagnosis was chorioretinal scarring in each 
eye.

B. Analysis 

A veteran is considered to have been in sound condition when 
examined for service, except as to defects or disorders noted 
at entrance into service, except where clear 


and unmistakable evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by 
service.  38 U.S.C.A. § 1111. 

Where as here, chorioretinitis was not noted on examination 
for service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service.  38 U.S.C.A. §§ 1111, 1153.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b). 

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
discovery during service of such residual conditions, such as 
scars, with no evidence of the pertinent antecedent active 
disease or injury during service the conclusion must be that 
condition preexisted service.  38 C.F.R. § 3.303(c). 

Based upon the record, chorioretinitis of each eye preexisted 
service as evidenced by the objective finding of scarring 
found within weeks of service without any pertinent 
antecedent active disease or injury during service.  
Moreover, on evaluation of the preexisting condition during 
service, it was medically determined that the chorioretinitis 
existed prior to enlistment.  For these reasons, the 
presumption soundness is rebutted by clear and unmistakable 
evidence.
As for aggravation of the left eye, there was no increase in 
severity during service because there were no complaint, 
finding, history, or treatment of the left eye during the 
remainder of the veteran's period of service.  And visual 
acuity in the left remained, unchanged at 20/20 on separation 
examination and was 20/25, corrected, more than 50 years 
after service.  For this reasons, there is clear and 
unmistakable evidence that the left eye condition was not 
aggravated by service. 

As for aggravation of the right eye, the veteran was treated 
for active chorioretinitis in 1947 during service, which was 
manifested by blurred vision and a dark spot before the eye.  
The symptoms slowly responded to treatment.  And on 
separation examination, right eye visual acuity was 20/20, 
the same as it was on entrance examination without evidence 
of any change in the underlying condition.  Moreover, 
corrected visual acuity was still 20/20 more than 50 years 
after service.  As for the notation that active 
chorioretinitis of the right eye did not preexist service, 
this finding is accurate in the context of the acute 
symptoms, but it does not negate the earlier finding in 1946 
of scarring due to chorioretinitis, which was determined to 
have preexisted service. 

Based on the evidence of record, active chorioretinitis of 
the right eye during service was a temporary flare-up of 
symptoms without a permanent increase in disability and was 
not sufficient to be considered aggravation in service.  For 
this reason, there is clear and unmistakable evidence that 
the right eye condition was not aggravated by service. 

ORDER

Service connection for choroidal nevus of each eye is denied.

Service connection for chorioretinal scarring of each eye is 
denied.


______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


